Citation Nr: 0021409	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-41 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left knee, to include arthritis and 
bursitis.

2.  Entitlement to service connection for a cervical spine 
disability, to include any neurological disorder.

3.  Entitlement to an increased evaluation for hemorrhoids 
and postoperative status anal fissure, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1980, and from October 1982 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).   

The record discloses that the Board remanded this matter to 
the RO in June 1998, for further evidentiary development.  
During the pendency of the appeal, the RO granted an 
increased evaluation for the service-connected hemorrhoids 
from 10 percent to 20 percent.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The residuals of a gunshot wound to the left knee pre-
existed the veteran's entrance into his second period of 
military service.

3.  The preservice left knee disability, to include the 
claimed bursitis and arthritis, did not undergo a chronic 
increase in severity during active duty beyond normal 
progression.

4.  A cervical spine disability, currently diagnosed as a 
strain, is of service origin.

5.  The hemorrhoids and postoperative status anal fissure are 
currently manifested by confirmed external hemorrhoids and 
fissures with subjective complaints. 


CONCLUSIONS OF LAW

1.  The left knee disorder clearly and unmistakable existed 
prior to service and the presumption of soundness on entry is 
rebutted.  38 U.S.C.A. § 1111 (West 19991).

2.  The preservice left knee disability, to include the 
claimed arthritis and bursitis, was not aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1999). 

3.  A cervical spine disability, currently diagnosed as a 
strain, was incurred during active duty.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999). 

4.  The criteria for a rating in excess of 20 percent for 
hemorrhoids and postoperative status anal fissure have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.3, Part 4, Diagnostic Code 7336 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to Service Connection 

Initially, the Board finds that the veteran's claims are well 
grounded in that the claims are plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  This determination is based in 
part of the service medical records which show treatment for 
the disabilities in issue and the veteran's postservice 
complaints.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may also be granted for any disease diagnosed 
after service, when all of the evidence, including that 
pertinent to service, establishes that the disease, was 
incurred in service.  38 C.F.R. § 3.303(d).  If arthritis 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306(b) (1999).

Medical History 

Service medical records reflect that on a Report of Medical 
History, dated in May 1981, the appellant gave a history of 
an accidental shooting in the left leg just above the knee in 
December 1980.  He reported no effects as of this time.  The 
June 1982 entrance examination clinically evaluated the lower 
extremities as normal.

The appellant was treated for a scalp laceration in June 
1986.  The clinical reports reflect that six sutures were 
used.  Later in June 1986 the sutures were removed and it was 
reported that the wound had resolved with no residual 
infection or other impairment.  The appellant was seen at the 
dispensary in September 1988 for intermittent pain in the 
left knee, especially when kneeling.  He gave a history of an 
accidental bullet wound in 1981. He noticed bruising the 
prior 4 to 5 weeks.  X-rays showed metallic fragments.  He 
was seen later in September 1988 for pain and discoloration 
of the left knee.  It was reported that he was a jet engine 
mechanic and a crew chief.  X-rays showed normal joint space 
and osseous structure.  There were bullet fragments in the 
soft tissue. The assessment was resolving cutaneous 
ecchymosis/normal knee.  

He continued to receive follow-up treatment in October 1988.  
The impression was pre-patellar bursitis.  He was placed on 
temporary light duty.  When evaluated in November 1988, the 
appellant reported improvement since his previous 
examination.  A medical history was obtained from the 
appellant in October 1993.  He indicated no history of neck 
pain until 8 weeks earlier when he sustained a whiplash 
injury in a motor vehicle accident. He had stiffness since 
that time but no radiation.  Electrodiagnostic studies 
suggested an abnormality of the right upper extremity.  It 
was reported that radiculopathy involving the C8-T1 could not 
be excluded.  

The report of medical examination conducted upon retirement 
from service in February 1995, noted a history of a through 
and through gunshot wound, leg, with no sequelae.  The 
examination showed full strength and range of motion of the 
left knee.  There were two 1 cm circular scars, posterior and 
anterior, left knee.  The scars were well healed.  The spine 
was clinically evaluated as normal.
 
On VA general medical examination in August 1995, the 
appellant was observed to exhibit a normal gait.  The medical 
report indicated that evaluation of the musculoskeletal 
system showed the appellant to be normal, to include 
assessment of the effect of gunshot wounds and other injuries 
on skin and underlying structures.  Evaluation of the knees 
showed range of motion of 140 degrees flexion and 0 degree 
extension.  The knee caps were noted to be freely movable.  
Stability and equilibrium were preserved in both knees.  
Range of motion of the cervical spine was evaluated as 30 
degrees forward flexion, 25 degrees backward extension, 30 
degrees lateral flexion, bilaterally, and 50 degrees rotation 
in neck, bilaterally.  The examiner indicated that there was 
no pain on motion of the cervical spine.  The neck was 
evaluated as normal on physical examination.  The diagnoses 
included limitation of motion of the cervical spine, but with 
no pain at that time and no objective findings of pain in the 
left knee at that time.  

During VA peripheral nerves examination in August 1995, the 
appellant reported subjective complaints relative to the 
upper extremities, specifically, the hands, fingers, and 
wrists.  He denied any recent trauma to the neck in the past 
few years.  Examination showed normal cranial nerve 
functioning.  Evaluation of the motor systems showed no focal 
wasting or fasciculation in any of the extremities in the 
proximal and distal muscle groups.  Findings noted on 
evaluation of the sensory system were limited to the 
dysesthesia of the right thumb, index and middle finger on 
pinprick testing.  Deep tendon reflexes were symmetrical.  
Gait and coordination functions were evaluated as normal.  
There was no diagnostic findings noted with respect to the 
neck.

On VA joints examination in August 1995, the appellant 
reported that he sustained a gunshot wound in 1980.  He 
reported that only fragments were retained in his knee.  He 
reported subjective complaints of weakness associated with 
the left knee at that time.  The appellant also indicated 
that he had developed problems while working on the flight 
line when he was required to crawl, bend, and stoop.  At the 
time of the examination, the appellant reported that his 
"left knee is better and stable."  Physical examination of 
the left knee revealed a gunshot wound of the left knee, four 
inches above the patella with entrance wound laterally at the 
suprapatellar pole.  In this context, the examiner noted that 
the gunshot did not really enter the knee proper itself, 
rather stellate scars were present.  The appellant exhibited 
a full range of motion.  There was no crepitation on motion, 
or ligamentous laxity.  The diagnostic impression included a 
finding of gunshot wound of the left knee, old.  In his 
assessment, the examiner indicated that this condition seemed 
to have resolved.  

During a June 1996 hearing at the RO, the appellant offered 
testimonial evidence concerning the onset and severity of his 
disability.  Relative to his left knee condition, the 
appellant indicated that his work duties involved aircraft 
repair and  required him to work on his knees, or crawl 
underneath the aircraft.  He indicated that he developed 
symptoms evaluated as bursitis.  He was treated with ice 
application to reduce swelling, and would take aspirin, 
Motrin, or anti-inflammatories.  The appellant described 
symptoms of stiffness, an inability to bend into a crouching 
position, weakness, with occasional episodes of the knee 
giving way.  He also indicated that he must favor the left 
knee, and limit the amount of stress placed on this joint.

The appellant also stated that he sustained an injury to his 
head, and experienced soreness in his neck since that time.  
He indicated that while he did not receive treatment for his 
neck condition, he recalled that diagnostic studies revealed 
nerve deviation extending from the wrist to the elbow and 
above.  The physician reportedly opined that the appellant's 
complaints were related to an injury to the neck.  The 
appellant indicated that he was unaware of his injury, 
instead believing his sore neck was associated with the 
arthritic process that had been diagnosed earlier.  The 
appellant acknowledged that he had not been advised by 
medical personnel that nerve impairment shown on diagnostic 
testing was related to the head injury.  The appellant noted 
that further diagnostic study was not performed.

In a private medical statement, received in July 1996, it was 
noted that the appellant had been under medical treatment 
since September 1995 for severe joint pain and carpal tunnel 
syndrome of both hands.  The appellant was noted to be 
affected with severe arthritic changes in both shoulders, 
right hip, both ankles, and the left knee.  It was noted that 
the appellant's arthritic condition was progressive in 
nature.   

A December 1996 VA medical examination report indicated that 
the appellant presented with a history of injury to the feet 
in 1986 while running.  He reported that x-ray studies were 
significant for arthritis, for which he was instructed to 
take aspirin to relieve episodes of pain.  The appellant 
indicated that since that time, he experienced pain in 
multiple joints, to include both ankles, right hip, both 
ankles, and both knees.  He also reported some pain 
associated with the shoulders.  The medical report noted that 
the appellant demonstrated full range of motion of the knees.  
Laboratory studies were noted to be negative for rheumatoid 
factor.  A December 1996 radiology report indicated that 
diagnostic studies of the left knee revealed an old gunshot 
wound injury involving the soft tissues of the left knee.  
The diagnostic impression included a finding of degenerative 
arthritis of the right hip, with arthralgia of the ankles, 
left hip, knees, wrists, and shoulders.

During a Video Conference hearing in this matter, conducted 
in February 1998, the appellant stated that he began 
experiencing problems with his left knee after beginning work 
on the flight line.  His duties included stooping, crawling, 
and performing a lot of his work on his knees on a concrete 
surface.  He indicated that the left knee was asymptomatic 
prior to that time.  The appellant reported symptoms of 
stiffness, pain with lifting, climbing stairs, and intimacy.  
He described the onset of his pain as an aching sensation 
accompanied by stiffness and hardening of the knee with 
swelling.  The appellant stated that he was evaluated with 
bursitis, which examiners reportedly believed to be a 
complication of the stress placed on the knee.  It was noted 
that the treatment course for the left knee was limited due 
to retained metallic fragments in the knee.  As a result, the 
appellant was advised to utilize aspirin and Motrin with 
application of ice to the knee.  The appellant reported that 
he self-medicated in this manner until his retirement from 
service, and thereafter continued to do so.  With respect to 
the frequency of need for self-medication, he indicated that 
he presently takes Motrin twice daily and utilizes ice 
applications two or three times weekly.

Relative to his claimed disability of the neck, the appellant 
indicated that he sustained an injury to his head during 
service.  The appellant recalled that medical personnel did 
not examine his neck in connection with treatment he received 
for this injury.  He recounted that he experienced soreness 
from the head to the shoulders following this incident.  The 
appellant maintained that there was evidence of some nerve 
impairment during nerve conduction studies that were later 
performed.  It was the appellant's contention that his 
neurological symptoms were not limited to his wrist but, 
rather, extended from the neck into the upper extremities and 
was attributable to the head injury.  He described reduced 
flexibility and decreased reflexes of the arms and hands.  

On VA peripheral nerves examination in August 1998, the 
appellant complained of decreased movement on rotation of his 
neck.  The appellant reported that he had been previously 
diagnosed with arthritis.  It was noted that the appellant 
utilized Motrin and Propoxyphene for pain relief.  Physical 
examination was noted to be significant for findings of 
biceps weakness, without any evidence of radiculopathy.  X-
ray studies of the cervical spine were negative.  The 
examiner noted that radiographic studies did reveal three 
small rounded densities in the soft tissues of the right side 
of the neck, which were only observed on anterior-posterior 
views of the neck.  There was no diagnostic assessment made.

An August 1998 radiology report indicates that studies of the 
left knee revealed the bone and joints to be normal.  It was 
noted that numerous fragmented metallic foreign bodies were 
detected in the soft tissue distal to the lateral aspect of 
the distal end of the left femur.  

On VA joints examination, conducted in October 1998, the 
appellant presented with complaints of knee and neck pain.  
He reported that he sustained a gunshot wound to the left 
thigh, and later developed symptoms of increased pain, 
swelling, and stiffness at work with kneeling, and crawling.  
He indicated that following treatment with ice and message, 
he was evaluated with bursitis.  It was noted that the 
appellant continued to complain of pain, weakness, and 
swelling associated with the left knee for which he utilized 
aspirin, and Motrin.  The appellant reported that his 
symptoms had increased in frequency.  The examiner noted that 
the appellant did not utilize crutches, braces, canes or 
corrective shoes.  It was noted that the appellant reported 
problems with the left knee when traversing stairs and during 
the evening hours.  The appellant was noted to also describe 
cervical pain, which had its onset following a head injury 
during service.  The appellant complained of pain and 
stiffness in his neck, occurring once weekly, for which he 
utilized Motrin and Darvon.  His neck pain was noted to be 
precipitated by positioning, bending, or working on an 
automobile.  The appellant reported his last episode of 
cervical pain two weeks earlier after working on an 
automobile.  These symptoms were reported to have lasted for 
three days.

Physical examination of the knees showed full range of 
motion.  The examiner indicated that there was evidence of 
joint line tenderness and crepitus detected.  The examination 
was otherwise negative for any clinical findings relative to 
the knees.  Evaluation of the cervical spine showed 0 to 45 
degrees flexion, 0 to 30 degrees extension, and lateral 
bending was 0 to 15 degrees bilaterally.  Rotation of the 
spine was measured to 60 degrees, bilaterally.  There was no 
evidence of muscle spasms detected.  The examiner indicated 
that there was tenderness to the cervical paraspinals.  There 
was no evidence of gross postural abnormalities.  Reflexes 
were evaluated as 2+.  Strength was evaluated as 5/5, and 
sensory was intact to light touch.  X-ray studies of the left 
knee were noted to reveal numerous medial fragments and 
foreign bodies in the soft tissue of the lateral aspect of 
the distal end of the left femur.  Studies of the cervical 
spine revealed some soft tissue densities in the right side 
of the neck.  In his assessment, the examiner indicated that 
the appellant was status post gunshot wound to his left 
quadriceps, and now complained of left knee arthralgia.  It 
was further noted that the appellant's cervical spine had 
muscle strain, with an EMG and nerve conduction study showing 
carpal tunnel syndrome on the right side.

In a February 1999 addendum to the (August 1998) VA 
peripheral examination report, the examiner addressed 
diagnostic test results obtained on EMG studies.  It was 
noted that the paraspinous muscles of C5 through T1 were 
examined and determined to be normal.  It was further noted 
that these findings revealed no neurophysiological evidence 
of nerve damage based upon any injury or dysfunction of the 
cervical spine.  The only abnormality shown on evaluation was 
consistent with carpal tunnel syndrome.

In a March 1999 addendum to the VA joints examination report, 
the examiner indicated that the appellant's reported knee 
arthralgia was due to the gunshot wound to his thigh.  In his 
assessment, the examiner indicated that the appellant 
sustained a gunshot wound to the left thigh, which was 
treated conservatively and later healed.  It was noted that 
since that time, the appellant's work duties involved 
crawling on jets and the ground, which reportedly caused him 
to experience problems involving the left knee.  The 
appellant was noted to complain of intermittent pain 
associated with the knee, which would render him "unable to 
kneel for any long period of time," or result in the knee 
giving way particularly when going down stairs.  The 
appellant also reported occasional pain at night, or episodes 
of heat and swelling for which he would ice the knee.  

It was noted that the appellant identified his pain as 
located primarily above the knee area in the center of the 
leg and distally.  The appellant reported no relief of his 
symptoms with use of nonstroidal medications.  On physical 
examination, there was a four inch scar above the patellar 
area, about two inches throughout the posterior portion of 
the knee.  The appellant exhibited a full range of motion of 
the knee, measured as 0 degree extension to 140 degrees 
flexion, with crepitance on motion.  The examiner noted that 
the appellant experienced no tenderness of the knee at that 
time.  A one inch atrophy of the left thigh was detected.  
The diagnostic impression was cut left medial thigh with 
chondromalacia of the patella minimally symptomatic at 
present.

Analysis

1. Cervical Spine

Lay statements and testimony by the veteran are considered to 
be competent evidence when describing a symptom of a 
disability or disease or an incident which occurred during 
service.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this regard, the service medical records show that the 
veteran was treated with six sutures for a scalp wound in 
June 1986.  There was no reference to a neck disability.  
However, the October 1993 report shows at least an eight week 
history of pain and stiffness in the cervical spine following 
a whiplash injury.  Although no pertinent finding was shown 
at the retirement examination, the VA examination conducted 
in August 1995, less than two months after service, showed 
limitation of motion of the cervical spine.  Additionally the 
October 1998 VA examination confirmed the presence of a 
cervical muscle strain.  The neurological evaluation 
conducted at that time ruled out a neurological disorder of 
the cervical spine.  After reviewing the evidence, it is the 
Board's judgment that the currently diagnosed cervical strain 
is of service origin. 

2.  Residuals of a Gunshot Wound to the Left Knee

The June 1982 entrance examination report contains no 
reference to a gunshot wound to the left knee.  However, the 
veteran has stated that the gunshot wound to the left knee 
occurred prior to his entry into this period of service.  
This fact has been confirmed by the numerous medical 
histories recorded prior to, during, and following service.  
Accordingly, the left knee disorder clearly and unmistakably 
existed prior to his entrance into active duty and the 
presumption of soundness on entry is rebutted.  Therefore, 
the issue before the Board is whether the preservice left 
knee disorder was aggravated by his second period of active 
duty.

In this regard the June 1982 entrance examination showed no 
clinical abnormality involving the left knee.  However, the 
subsequent x-rays have confirmed that bullet fragments are in 
the soft tissue above the left knee.  The evidence 
demonstrates that the left knee became symptomatic during 
1988 and required treatment. X-rays showed no evidence of 
arthritis.  Prepatellar bursitis was diagnosed.   

However, at the time of the February 1995 retirement 
examination, it was reported that there were no sequelae 
regarding the gunshot wound, and the examination of the left 
knee showed no abnormality other than asymptomatic scars.  
These findings are similar to those recorded at the time of 
the June 1982 entrance examination.  Additionally, other than 
stellate scars, at the time of the August 1995 VA examination 
no objective clinical abnormality of the left knee was 
demonstrated.  

Furthermore, the March 1999 VA examination showed 
chondromalacia of the left knee.  This is over three years 
after service and the examiner described the knee as being 
minimally symptomatic.  The Board notes that when the veteran 
was evaluated by a private physician in September 1995 for 
multiple joint pain, severe arthritis of the left knee was 
diagnosed.  However, August 1998 VA x-rays show no evidence 
of arthritis of the left knee.  Additionally, there is no 
current diagnosis of bursitis.

After reviewing the medical evidence in conjunction with the 
veteran's testimony and statements, it is the Board's 
judgment that the inservice left knee complaints and findings 
represent an acute exacerbation of the preservice left knee 
disability with no abnormality of the left knee, other than 
scars, shown at the retirement examination.  The preservice 
left knee disability, to include the claimed bursitis and 
arthritis, did not undergo a chronic increase in severity 
during his second period of active duty beyond normal 
progression. The preponderance of the evidence is against the 
veteran's claim.


B.  Entitlement to an increased evaluation for hemorrhoids

As a preliminary matter, the Board finds that the appellant's 
claim for increased evaluation for hemorrhoids and 
postoperative anal fissure is plausible or capable of 
substantiation and is, therefore, well-grounded within the 
meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board is satisfied that all relevant facts have been properly 
developed with respect to this issue, and that no further 
duty to assist the appellant is required in order to comply 
with the provisions of 38 U.S.C.A. § 5107.

Medical History

Service connection was established for hemorrhoids status 
post anal fissure by rating action dated in October 1995.  A 
noncompensable rating evaluation was assigned for this 
disability under Diagnostic Code 7336.  Evidence reviewed in 
conjunction with this adjudication included service medical 
records and VA medical examination report.  Service medical 
records reflect that at the time of his separation from 
service, the appellant was evaluated with normal anus and 
rectum on examination.  The medical examination report 
indicated that digital examination was normal, and that stool 
was negative for occult blood.

The appellant underwent VA rectum and anus examination in 
August 1995.  At that time the appellant reported near daily 
bleeding, described as bright red blood on tissue.  Physical 
examination showed skin tags present.  A proctosigmoidoscopy 
was performed in conjunction with this examination.  The 
medical report indicates that the appellant was scoped to 21 
centimeters, and was evaluated as normal.  Internal 
hemorrhoids were detected.  The appellant reported nearly 
daily bleeding associated with his hemorrhoids over the past 
20 year period.  He denied episodes of soiling, incontinence, 
diarrhea, tenesmus, fecal leakage, or frequency of episodes.  
The examiner noted that there was no evidence of dehydration, 
malnutrition, or anemia.  The diagnostic impression was 
internal and external hemorrhoids. 

During a June 1996 hearing at the RO, the appellant offered 
testimonial evidence concerning the onset and severity of his 
disability.  He described his hemorrhoid condition as active, 
noting that he required regular use of Preparation H.  He 
reported constant bleeding, soreness, and an inability to 
thoroughly clean.

In August 1996, the Hearing Officer granted an increased 
evaluation from 0 percent to 10 percent for his hemorrhoid 
condition under Diagnostic Code 7336. 

During a VideoConference hearing with a member of the Board 
in February 1998, the appellant stated that he experienced 
constant bleeding, even during bowel movements.  He indicated 
that the amount of bleeding varied, but was consistent in 
nature.  The appellant stated that he did not utilize 
absorbent materials, but noted that on occasions when he 
experienced heavier bleeding, he would place tissue paper in 
his undergarments.  He also described additional symptoms, to 
include soiling his clothing, itching, and burning.  He 
reported that he was unable to thoroughly cleanse the area 
due to the presence of fissures.

VA rectum and anus examination report, dated in October 1998, 
indicated that the appellant gave a history of rectal 
bleeding, fissures, and hemorrhoids.  The appellant reported 
non-specific bleeding at various times.  He indicated that 
these episodes had increased in severity since 1974 with 
bowel movements.  It was noted that the appellant had 
undergone some type of tissue repair in the peri-anal area in 
1976.  Proctosigmoidoscopic examination showed an external 
hemorrhoid, and several skin tags.  The presence of a fissure 
was confirmed on proctosigmoidoscopy.  On digital 
examination, there was good sphincter tone.  The 
proctosigmoidoscope was passed to 25 centimeters with ease.  
The examiner indicated that the only abnormalities detected 
included external hemorrhoid and several fissures.

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO has assigned a 20 percent rating evaluation for the 
service-connected hemorrhoids and status postoperative anal 
fissure under VA Schedule for Rating Disabilities.  38 C.F.R. 
Part 4, Diagnostic Code 7336.

Mild or moderate hemorrhoids are rated noncompensably 
disabling.  A 10 percent rating is warranted for large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation, the highest available under this 
Diagnostic Code, is warranted when hemorrhoids involve 
persistent bleeding with secondary anemia or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

Under DC 7332, a 30 percent rating is warranted for 
impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad. 

Under DC 7333, a 30 percent rating is warranted for stricture 
of the rectum and anus manifested by a moderate reduction of 
lumen, or moderate constant leakage. 

Under DC 7334, a 30 percent rating is warranted for a 
moderate prolapse of the rectum that is persistent or 
frequently recurring.

The evidence of record shows that the criteria for a 20 
percent rating, but no higher, have been met because there is 
evidence of the appellant having hemorrhoids involving 
persistent bleeding with secondary anemia or with fissures.  
The 20 percent is the highest rating under Diagnostic Code 
7336.  

The objective evidence of record reveals the most current 
diagnosis was external hemorrhoids with several fissures.  
The appellant has repeatedly stated that the hemorrhoids 
bleed, often causing embarrassing soiling.  Such 
symptomatology comports more with the assigned 20 percent 
evaluation. See 38 C.F.R. § 4.7 (1999).

However, the current evidence does not demonstrate that the 
veteran has occasional involuntary bowel movements which 
require the wearing of a pad nor is there current medical 
evidence of a stricture of the rectum and anus manifested by 
a moderate reduction of lumen, or moderate constant leakage.  
The recent VA examination showed no evidence of a moderate 
prolapse.  The recent VA examination showed good sphincter 
tone.  The only abnormalities reported were external 
hemorrhoids and fissures. 

For the foregoing reasons, the Board concludes that the 
record does not support a grant of entitlement to an 
increased evaluation for hemorrhoids and fisssures.  In 
rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
pertinent sections do not provide a basis for a higher 
evaluation. Specifically, the evidence does not reflect that 
the degree of impairment resulting from the hemorrhoids and 
postoperative residuals of the anal fissure more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. §4.3 (1999).  The 
Board further finds that the rating currently in effect is 
the highest rating warranted during the appeal period.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

ORDER

Service connection for residuals of a gunshot wound to the 
left knee, to include claimed bursitis and arthritis, is 
denied.

Service connection for a cervical spine disability is 
granted.

An increased evaluation for hemorrhoids and postoperative 
status anal fissure is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

